EXHIBIT 10.4
AMENDMENT NO. 3 TO CREDIT AGREEMENT
     This Amendment Agreement dated as of December 4, 2009 (this “Amendment”) is
made and entered into between M&T BANK CORPORATION (the “Borrower”) and
CITIBANK, N.A. (the “Lender”).
WITNESSETH
     WHEREAS, the Borrower and the Lender entered into that certain Credit
Agreement dated as of December 15, 2000 (the “Original Agreement”), as amended
by (i) that certain Amendment Agreement dated as of December 9, 2003 and
(ii) that certain Amendment Agreement dated as of January 30, 2009 (the Original
Agreement, as so amended, the “Agreement”);
     WHEREAS, by prior agreement between the Lender and the Borrower, the
Commitment under the Agreement has been extended to not later than December 4,
2009;
     WHEREAS, the Borrower and the Lender desire to amend the Agreement in
certain respects;
     NOW THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
     SECTION 1. Definitions. Capitalized terms not otherwise defined herein
shall have the meanings attributed thereto in the Agreement.
     SECTION 2. Amendments.
     (a) The definition of “Applicable Margin” in Section 1.01 of the Agreement
is amended by replacing “2.25%” with “1.75%”.
     (b) The definition of “Commitment Termination Date” in Section 1.01 of the
Agreement is amended by replacing “December 4, 2008” with “December 4, 2009”.
     (c) Section 5.02(b) of the Agreement is amended by replacing “4.0%” with
“4.5%”.
     (d) Section 5.02(c) of the Agreement is amended by replacing “4.5 to 1.0”
with “3.5 to 1.0”.
     SECTION 3. Representations True; No Default. The Borrower represents and
warrants to the Lender that:
Amendment No. 3

 



--------------------------------------------------------------------------------



 



- 2 -
     (a) the representations and warranties contained in Article IV of the
Agreement are correct on and as of the date of this Amendment as though made on
and as of the date hereof; and
     (b) no event has occurred and is continuing, or would result from the
execution and delivery of this Amendment, which constitutes a Default.
     SECTION 4. Legal Obligation. The Borrower represents and warrants to the
Lender that this Amendment has been duly authorized, executed and delivered on
its behalf, and that the Agreement, as amended hereby, constitutes a legal,
valid and binding obligation of the Borrower, enforceable against the Borrower
in accordance with its terms.
     SECTION 5. Ratification. Except as amended hereby, the Agreement and all
other documents executed in connection therewith (including, without limitation,
the Note) shall remain unchanged and in full force and effect. The Agreement, as
amended hereby, and all rights and powers created thereby or thereunder and
under such other documents, are in all respects ratified and confirmed.
     SECTION 6. Conditions Precedent. The amendments to the Agreement set forth
in Section 2 hereof will become effective on and as of the first date on which
the Lender has received the following, each in form and substance satisfactory
to the Lender:
     (a) a counterpart of this Amendment duly executed by the Lender and the
Borrower;
     (b) certified copies of all documents evidencing necessary corporate action
and governmental and other third party approvals, if any, with respect to this
Amendment;
     (c) a favorable written opinion of the Deputy General Counsel of the
Borrower, covering such matters relating to this Amendment as the Lender may
require;
     (d) a certificate of the Borrower’s Corporate Secretary or Assistant
Secretary certifying the names and true signatures of the Borrower’s officers
authorized to sign this Amendment; and
     (e) evidence of payment by the Borrower of all documented fees and expenses
of the Lender, including the reasonable fees and expenses of counsel to the
Lender, in connection with the negotiation, preparation, execution and delivery
of this Amendment.
     SECTION 7. Miscellaneous.
     (a) The Agreement and this Amendment shall be read, taken and construed as
one and the same instrument.
     (b) This Amendment shall be governed by, and construed in accordance with,
the law of the State of New York.
Amendment No. 3

 



--------------------------------------------------------------------------------



 



- 3 -
     (c) Any references in the Agreement to “this Agreement”, “hereunder”,
“herein” or words of like import, and each reference in any other document
executed in connection with the Agreement (including, without limitation, the
Note) to “the Agreement”, “thereunder”, “therein” or words of like import, shall
mean and be a reference to the Agreement as amended hereby.
     (d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]
Amendment No. 3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            M&T BANK CORPORATION
      By:   /s/ Darlene A. Spychala         Name:   Darlene A. Spychala       
Title:   Administrative Vice President        CITIBANK, N.A.
      By:   /s/ Robert B. Goldstein         Name:   Robert B. Goldstein       
Title:   Managing Director/Senior Credit Officer     

Amendment No. 3

 